             Case 2:20-cv-01048-MJP Document 15 Filed 08/27/20 Page 1 of 10




 1                                                               The Honorable Marsha J. Pechman
 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE
 9
      AMAZON CONTENT SERVICES LLC, a
10    Delaware corporation, PENGUIN RANDOM              NO. 2:20-cv-01048 MJP
      HOUSE LLC, a Delaware corporation, LEE
11    CHILD, SYLVIA DAY, JOHN GRISHAM, C.J.             ORDER ISSUING PRELIMINARY
      LYONS, DOUG PRESTON, JIM                          INJUNCTION AND AUTHORIZING
12    RASENBERGER, T.J. STILES, R.L. STINE,             CONTINUED EXPEDITED DISCOVERY
      MONIQUE TRUONG, SCOTT TUROW,
13    NICHOLAS WEINSTOCK, AND STUART
      WOODS,
14
                               Plaintiffs,
15
             v.
16
      KISS LIBRARY d/b/a KISSLY.NET,
17    WTFFASTSPRING.BID, LIBLY.NET, and
      CHEAP-LIBRARY.COM, RODION
18    VYNNYCHENKO, ARTEM
      BESSHAPOCHNY, JACK BROWN, and
19    DOES 1-10,
20                             Defendants.
21

22           This matter comes before the Court on ex parte motion by Publishers Amazon Content

23    Services LLC and Penguin Random House LLC, and Authors Lee Child, Sylvia Day, John

24    Grisham, C.J. Lyons, Doug Preston, Jim Rasenberger, T.J. Stiles, R.L. Stine, Monique Truong,

25    Scott Turow, Nicholas Weinstock, and Stuart Woods (collectively, “Plaintiffs”) for an

26    Alternate Service Order, Expedited Discovery Order, a Temporary Restraining Order

27    (collectively, the “TRO”), and a Hearing for Defendants Kiss Library, Rodion Vynnychenko,
     PRELIMINARY INJUNCTION &
     EXPEDITED DISCOVERY ORDER                    1
     (No. 2:20-cv-01048)
             Case 2:20-cv-01048-MJP Document 15 Filed 08/27/20 Page 2 of 10




 1    Artem Besshapochny, Jack Brown, and Does 1-10 (collectively, “Defendants”) to Show Cause

 2    why the Court should not enter a Preliminary Injunction.

 3           Seeking relief under Federal Rules of Civil Procedure (“Rule”) 4, 26, and 65, Plaintiffs

 4    filed their Complaint and ex parte motion on July 8, 2020, which provided evidence showing

 5    that Defendants are engaged in ongoing, widespread copyright infringement of Plaintiffs’

 6    works (the “Works”) through a ring of substantively identical mirror websites, including but

 7    not limited to kissly.net, wtffastspring.bid, libly.net, and cheap-library.com (the “Websites”),

 8    and other websites that redirected to those Websites such as kisslibraryemails.com. Dkts. 1-4.

 9           On July 9, 2020, the Court issued its TRO and granted Plaintiffs’ requested relief,

10    including a temporary injunction, alternate service, and expedited discovery. Dkt. 10. That

11    same day, Plaintiffs served process through electronic means to Defendants’ email address,

12    contact@kisslibrary.com, providing notice of Plaintiffs’ Complaint, ex parte motion, and the

13    Court’s Order to Show Cause as to why a Preliminary Injunction should not issue. The Court

14    directed Defendants to file and serve any answering papers before 5:00 p.m. on August 14,

15    2020, and to appear at the show cause hearing on August 25, 2020, at 4:15 p.m. Dkt. 10 at 9.

16           On July 15, 2020, Plaintiffs posted a $10,000 bond with the Court Registry. Also

17    pursuant to the Court’s Order, Plaintiffs’ counsel filed a declaration on August 17, 2020, Dkt.

18    12, which provided evidence of service, confirmed restraint of Defendants’ Websites, including

19    kisslibrary.com, kisslibraryemails.com, kisslibrary.net, kissly.net, wtffastspring.bid, libly.net,

20    cheap-library.com, books.coffee, getebooks.net, booksgreatchoice.com, maximumbook.org,

21    bsebooks.com, bookspc.com, crucialbooks.com, osebooks.com, wordered.com, thekissly.net,

22    kisslibraryemails.net, quabook.com, and luckybooks.online, identified an unnamed Doe

23    Defendant, Ihor Kliman, and confirmed the restraint of Defendants’ assets associated with

24    email addresses roddiku@gmail.com, sofleadecen1987@mail.ru, kmytz@yandex.ru,

25    redoxyzo@gmail.com, jjpetruninas@gmail.com, robert.teifeld@gmail.com, and

26    dmitriy.chernyay@gmail.com.

27
     PRELIMINARY INJUNCTION &
     EXPEDITED DISCOVERY ORDER                       2
     (No. 2:20-cv-01048)
              Case 2:20-cv-01048-MJP Document 15 Filed 08/27/20 Page 3 of 10




 1            The Court held its show cause hearing on August 25, 2020 at 4:15 p.m. through

 2    teleconference means, to provide Defendants an opportunity to show cause as to why a

 3    preliminary injunction should not be entered for the pendency of the litigation. Despite having

 4    received notice of the hearing time, date, and call in numbers, Defendants did not appear at the

 5    hearing or file any response to Plaintiffs’ papers or the Court’s Order.

 6            The Court, having reviewed the Complaint, Plaintiffs’ motion, and all supporting

 7    declarations and exhibits, and having conducted a show cause hearing, finds as follows:

 8            1.        Plaintiffs have demonstrated they are entitled to immediate injunctive relief by

 9    establishing (a) they are likely to succeed on the merits of their copyright claims, (b) they have

10    and are suffering irreparable injury in the absence of an injunction based on Defendants’ illegal

11    reproduction, display, and distribution of Plaintiffs’ Works, (c) the balance of hardships weighs

12    in Plaintiffs’ favor, and (d) the public interest favors granting injunctive relief;

13            2.        With respect to likelihood of success on the merits, Plaintiffs have demonstrated

14    that they are likely to succeed in showing:

15                 a.      Plaintiffs are the exclusive and beneficial owners of copyrights in the Works,

16                         which were registered before this action;

17                 b.      Defendants have engaged in direct copyright infringement of those Works

18                         by reproducing, displaying, and distributing the Works for profit through the

19                         Websites identified in the Complaint and in Plaintiffs’ supplemental papers

20                         and declarations, see Dkt. 12;

21                 c.      Defendants have induced, caused, and materially contributed to others’

22                         infringement of those Works, through the intentional solicitation,

23                         facilitation, and ability to control and supervise others’ upload of the

24                         infringed Works on the Websites for profit;

25                 d.      As a result of Defendants’ conduct, third-party purchasers have also

26                         impermissibly copied Plaintiffs’ protected works, further infringing

27                         Plaintiffs’ rights in those Works;
     PRELIMINARY INJUNCTION &
     EXPEDITED DISCOVERY ORDER                        3
     (No. 2:20-cv-01048)
              Case 2:20-cv-01048-MJP Document 15 Filed 08/27/20 Page 4 of 10




 1                 e.       Defendants knew of and intentionally contributed to and furthered the

 2                          infringing activity; and

 3                 f.       At a minimum, Defendants acted with willful blindness to, or in reckless

 4                          disregard of, Plaintiffs’ registered copyrights and exclusive rights.

 5            3.        The reproduction, display, and distribution of Plaintiffs’ Works will result in

 6    immediate and irreparable injury to Plaintiffs’ reputations, prospective and current customers,

 7    goodwill, negotiating positions, distribution arrangements, and other intangible assets, if the

 8    existing injunctive relief is not continued for the duration of this litigation;

 9            4.        Plaintiffs’ harm from denying the requested continued injunctive relief would

10    outweigh any harm to Defendants’ legitimate interests from granting such relief;

11            5.        It is in the public’s interest to protect Plaintiffs’ copyrights and enjoin

12    unauthorized distribution of their Works;

13            6.        With regard to the need for injunctive relief to secure assets without notice and

14    expedited discovery to discover Defendants’ identities and assets, the Court finds Plaintiffs

15    have provided evidence showing:

16                 a.       Defendants have gone to great lengths to conceal their identities, locations,

17                          and proceeds from Plaintiffs’ and this Court’s detection, including using

18                          multiple false identities and addresses associated with their operations and

19                          purposely-deceptive contact information;

20                 b.       At least some of the Defendants are likely overseas and Defendant Kiss

21                          Library appears to communicate solely through email; and

22                 c.       Defendants would likely destroy, move, hide, or otherwise make

23                          inaccessible the proceeds of their infringement, copies of infringed Works,

24                          and the Websites used to display and distribute those Works, to the Court

25                          and Plaintiffs if they received advance notice, thus frustrating the ultimate

26                          relief Plaintiffs seek in this action.

27
     PRELIMINARY INJUNCTION &
     EXPEDITED DISCOVERY ORDER                           4
     (No. 2:20-cv-01048)
             Case 2:20-cv-01048-MJP Document 15 Filed 08/27/20 Page 5 of 10




 1           7.      Entry of an order other than the requested Order would not adequately achieve

 2    the purposes of the Copyright Act to preserve Plaintiffs’ equitable remedies for copyright

 3    infringement, including among other things: the restraint of Defendants’ unauthorized sale and

 4    distribution of Plaintiffs’ Works, including through Defendants’ Websites, the acquisition of

 5    business records relating to Defendants’ operations, and the preservation of Plaintiffs’ right to

 6    an equitable accounting of proceeds from Defendants’ sale of Plaintiffs’ Works;

 7           8.      Defendants received notice and service of process through electronic means of

 8    Plaintiffs’ Complaint, ex parte Motion, the Court’s TRO and Order to Show Cause as to why a

 9    Preliminary Injunction should not be issued, and the time and location of the show cause

10    hearing.

11           9.      Defendants have failed to respond to the Court’s Orders as directed, dispute

12    Plaintiffs’ claims, evidence, or requested relief, or appear at proceedings, despite having

13    received adequate notice.

14           THEREFORE, IT IS HEREBY ORDERED that the Defendants and their associated

15    assets are hereby enjoined as follows:

16
      PRELIMINARY INJUNCTION
17
             IT APPEARING to the Court that Defendants are reproducing, displaying, distributing,
18
      offering for sale, and/or selling Plaintiffs’ Works through their Websites, and will continue to
19
      carry out such acts unless restrained by Order of the Court, it is hereby:
20
             ORDERED, Defendants, including their agents, servants, employees, confederates, and
21
      any persons acting in concert or participation with them or third parties providing services used
22
      in connection with Defendants’ operations including, without limitation, payment processors,
23
      banking or financial institutions, cryptocurrency processors, email providers, domain registrars
24
      or hosts, Internet service providers, back-end service providers, affiliate program providers,
25
      web designers, search engine or ad-word providers, and online business-to-business selling
26

27
     PRELIMINARY INJUNCTION &
     EXPEDITED DISCOVERY ORDER                      5
     (No. 2:20-cv-01048)
              Case 2:20-cv-01048-MJP Document 15 Filed 08/27/20 Page 6 of 10




 1    platforms having received notice of this Order by service, actual notice or otherwise be, and

 2    are, hereby RESTRAINED from:

 3           (a)     Directly infringing Plaintiffs’ Works by reproducing, displaying, distributing,

 4    offering for sale, or selling Plaintiffs’ Works;

 5           (b)     Inducing, causing, or materially contributing to the infringement of Plaintiffs’

 6    copyrights;

 7           (c)     Moving, destroying, or otherwise disposing of any items, merchandise, or

 8    documents relating to the reproduction, distribution, or sale of Plaintiffs’ Works, Defendants’

 9    Websites, and/or Defendants’ assets and operations; and

10           (d)     Removing, destroying or otherwise disposing of any computer files, electronic

11    files, business records, or documents relating to Defendants’ Websites, Defendants’ assets and

12    operations, or relating in any way to the distribution or sale of Plaintiffs’ Works, or any

13    reproduction of Plaintiffs’ Works; and it is further

14           ORDERED, that the Preliminary Injunction shall remain in effect for the pendency of

15    this litigation, unless otherwise dissolved by the Court.

16
      EX PARTE ASSET RESTRAINT
17
             ORDERED, that in accordance with 17 U.S.C. § 502(a) and this Court’s inherent
18
      equitable power to issue provisional remedies ancillary to its authority to provide final
19
      equitable relief, Defendants and their officers, servants, employees, agents and any persons in
20
      active concert or participation with them, and any banks, savings and loan associations,
21
      payment processors or other financial institutions, including without limitation, FastSpring,
22
      PayPal, BitPay, MasterCard, or other merchant account providers, payment providers, third
23
      party payment processors or credit card associations for Defendant Kiss Library and its
24
      Websites, or for any other website owned or controlled by Defendants, who receive actual
25
      notice of this Order, shall immediately locate all accounts connected to Defendants or the
26
      Websites, and that such accounts be temporarily restrained and enjoined from transferring or
27
     PRELIMINARY INJUNCTION &
     EXPEDITED DISCOVERY ORDER                       6
     (No. 2:20-cv-01048)
              Case 2:20-cv-01048-MJP Document 15 Filed 08/27/20 Page 7 of 10




 1    disposing of any money or other of Defendants’ assets, not allowing such funds to be

 2    transferred or withdrawn; and it is further

 3            ORDERED, that in accordance with 17 U.S.C. § 502(a) and this Court’s inherent

 4    equitable power to issue provisional remedies ancillary to its authority to provide final

 5    equitable relief, the domain name registries, service providers, or resellers, including but not

 6    limited to Cloudflare, Tucows Domains Inc., Whois Privacy Corp., Name Cheap, Inc., 1337

 7    Services LLC, NameSilo, LLC, Web.com, White & Case, and Pork Bun LLC, and/or the

 8    individual registrars holding or listing one or more of the domain names used in conjunction

 9    with the Websites shall, within three (3) days of receipt of this Order, temporarily disable these

10    domain names, or any subset of these domain names specified by Plaintiffs, through a registry

11    hold or otherwise, and make them inactive and non-transferable pending further order from this

12    Court, unless Plaintiffs request that particular domain names be released from such restraints;

13    and it is further

14            ORDERED, that any third party providing services in connection with Defendants’

15    Websites, including without limitation, providers of email services, social media services,

16    online content management services, search engine and/or Internet advertising services, search

17    engine optimization services, and Internet service providers, back-end service providers,

18    affiliate program providers, web designers, and search engine or ad-word providers, any banks,

19    savings and loan associations, cryptocurrency processor, payment processors or other financial

20    institutions, including without limitation, FastSpring, PayPal, BitPay, MasterCard, or other

21    merchant account providers, payment providers, third party payment processors or credit card

22    associations, shall immediately temporarily disable service to any and all Websites and

23    associated agents.

24
      EXPEDITED DISCOVERY
25
              IT APPEARING to the Court that Plaintiffs have engaged in reasonable but fruitless
26
      efforts to uncover Defendants’ identities and locations, and that third parties have information
27
     PRELIMINARY INJUNCTION &
     EXPEDITED DISCOVERY ORDER                      7
     (No. 2:20-cv-01048)
                Case 2:20-cv-01048-MJP Document 15 Filed 08/27/20 Page 8 of 10




 1    relevant to the identities of Defendant Kiss Library’s owners, operators, and associates it is

 2    hereby:

 3              ORDERED, that discovery by Plaintiffs may continue by Plaintiffs providing actual

 4    notice, pursuant to subpoena or otherwise, of this Order to any of the following:

 5    (1) Defendants, their agents, servants, employees, confederates, attorneys, and any persons

 6    acting in concert or participation with them; (2) any banks, savings and loan associations,

 7    cryptocurrency processor, payment processors or other financial institutions, including without

 8    limitation, FastSpring, PayPal, BitPay, MasterCard, or other merchant account providers,

 9    payment providers, third-party payment processors or credit card associations, which receive

10    payments or hold assets on Defendants’ behalf; and (3) third party service providers, including

11    without limitation, domain registrars, support providers, or resellers like Cloudflare, Tucows

12    Domains Inc., Whois Privacy Corp., Name Cheap, Inc., 1337 Services LLC, NameSilo, LLC,

13    Web.com, White & Case, and Pork Bun LLC , and online B2B selling platforms, domain name

14    registration privacy protection services, providers of email services, social media services,

15    online content management services, search engine and/or Internet advertising services, search

16    engine optimization services, and Internet service providers, back-end service providers,

17    affiliate program providers, web designers, search engine or ad-word providers, shippers, and

18    any domain name registries and registrars who have provided services for Defendants; and it is

19    further

20              ORDERED, that any third party providing services in connection with any Defendant or

21    Website, including without limitation those listed above, shall within five (5) days after receipt

22    of such notice, provide copies of all documents and records in such person or entity’s

23    possession or control relating to:

24              (a)    The identities and addresses (physical and email) of Defendants, their agents,

25    servants, employees, confederates, and any persons acting in concert or participation with them

26    and the locations and identities of Defendants’ operations, including without limitation,

27
     PRELIMINARY INJUNCTION &
     EXPEDITED DISCOVERY ORDER                       8
     (No. 2:20-cv-01048)
             Case 2:20-cv-01048-MJP Document 15 Filed 08/27/20 Page 9 of 10




 1    identifying information associated with Defendants’ Websites, assets, and financial accounts,

 2    and the sale of Plaintiffs’ Works;

 3           (b)     The Websites; and

 4           (c)     Any financial accounts owned or controlled by Defendants, including their

 5    agents, servants, employees, confederates, attorneys, and any persons acting in concert or

 6    participation with them, including such accounts residing with or under the control of any

 7    banks, savings and loan associations, cryptocurrency processor or wallet, payment processors

 8    or other financial institutions, including without limitation, FastSpring, PayPal, BitPay,

 9    MasterCard, or other merchant account providers, payment providers, third party processors, or

10    credit card associations.

11

12           SO ORDERED this _27th_ day of August, 2020.

13

14

15                                          A
                                            Marsha J. Pechman
16
                                            United States Senior District Judge
17

18    Presented by:
      DAVIS WRIGHT TREMAINE LLP
19    Attorneys for Amazon Content Services LLC,
      Penguin Random House LLC, Lee Child,
20    Sylvia Day, John Grisham, C.J. Lyons,
21    Doug Preston, Jim Rasenberger, T.J. Stiles,
      R.L. Stine, Monique Truong, Scott Turow,
22    Nicholas Weinstock, and Stuart Woods

23    By s/ John A. Goldmark
      John A. Goldmark, WSBA #40980
24    Caesar Kalinowski, WSBA #52650
25    920 Fifth Avenue, Suite 3300
      Seattle, WA 98104-1610
26    Telephone: 206-622-3150
      Email: JohnGoldmark@dwt.com
27            CaesarKalinowski@dwt.com
     PRELIMINARY INJUNCTION &
     EXPEDITED DISCOVERY ORDER                      9
     (No. 2:20-cv-01048)
            Case 2:20-cv-01048-MJP Document 15 Filed 08/27/20 Page 10 of 10




 1    Elizabeth A. McNamara (pro hac vice)
 2    1251 Avenue of the Americas
      21st Floor
 3    New York, NY 10020-1104
      Telephone: 212-489-8230
 4    Email: LizMcNamara@dwt.com
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     PRELIMINARY INJUNCTION &
     EXPEDITED DISCOVERY ORDER               10
     (No. 2:20-cv-01048)
